Citation Nr: 1744689	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to April 2000, June 2001 to June 2004, and February 2009 to March 2010.
This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran testified during a Board hearing at the RO.  A transcript of that hearing is of record.

The Board remanded this matter in July 2014 for further development.  The Board finds substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to January 27, 2014, the Veteran's posttraumatic stress disorder was manifested by symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  As of January 27, 2014, the Veteran's posttraumatic stress disorder was manifested by symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent, prior to January 27, 2014, for posttraumatic stress disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.21, 4.130 (2016).

2.  The criteria for a rating of 70 percent, but not higher, for posttraumatic stress disorder have been met as of January 27, 2014, but not earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.21, 4.130 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Posttraumatic stress disorder is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate rating to be assigned for a service-connected mental disorders, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266   (1996).

The assigned ratings increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning. In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF scores of 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2016).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends, through representation, that the initial 30 percent rating for posttraumatic stress disorder, awarded in the October 2010 rating decision, was inadequate.

The July 2010 VA examination diagnosed the Veteran with posttraumatic stress disorder and was the basis for the October 2010 rating decision.  The Veteran presented symptoms of anxious and depressed mood, restlessness, constricted affect, insomnia, difficulty concentrating, and nightmares.  However, the Veteran had good impulse control, no episodes of violence, was neatly groomed, appropriately dressed, and non-suicidal.  The Veteran reported working at the Department of Treasury for several years and reported issues of decreased concentration and hostility towards customers.  The Veteran also reported a three year relationship with his girlfriend and mother of his daughter was "off and on".  The Veteran was restless.  Speech was unremarkable and he was cooperative, friendly, and attentive.  Affect was constricted.  Mood was anxious and a mild level of depression was observable.  Attention was intact.  He was oriented to person, time, and place.  Thought process was unremarkable.  Through content showed preoccupation with one or two topics, and thinking about events in the combat zone much of the time.  There were no delusions.  Behavior was not inappropriate.  There was no obsessive or ritualistic behavior.  There were no homicidal or suicidal thoughts.  Impulse control was good with no episodes of violence.  Minimum personal hygiene was maintained.  There was a slight problem with activities of daily living as the Veteran disliked crowds and unfamiliar areas and was hypervigilant while driving.  He had olfactory flashbacks once per week.  Recent, remote, and immediate memory were normal.  A GAF score of 50 for current functioning was assigned.

The examiner did not opine on the level of occupational and social impairment, but the VA decision review officer determined posttraumatic stress disorder caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board finds that the examination findings and decision review officer's determination accurately measured the severity of the Veteran's symptoms.  The Veteran was able to secure and maintain a job in the federal government, and generally function satisfactorily for several years.  Occasional decreased concentration and irritability with customers was reported at work.  Despite chronic sleep impairment from insomnia and nightmares, the Veteran acted appropriately, had good impulse control, and was able to maintain personal hygiene.  All of the above symptoms warrant a 30 percent rating.

The Board finds no evidence from the Veteran's attorney, or any evidence from that examination, which warranted a higher rating.  The Veteran did not present impaired judgment, abstract thinking, or memory deficit.  The Veteran did not report panic attacks or difficulty understanding complex commands.  The Veteran's speech was not circumstantial, circumlocutory, or stereotyped.  The only symptom of a higher rating was the examiner's note that the Veteran was unable to experience a consistent significant relationship.  However, one symptom does not change the disability picture painted by the Veteran's other symptoms.  Considering the overall symptomatology, not limited to the listed symptoms, the Board finds that prior to January 2014, the evidence did not show that the mental disorder occupational and social impairment with reduced reliability and productivity and did not rise to the level envisioned by the higher 50 percent rating.  Therefore, the Board finds that the initial rating of 30 percent was supported by the evidence and the preponderance of the evidence is against the assignment of a higher rating prior to January 2014.  While a GAF score of 50 was assigned, representing serious symptoms, that GAF score is not in accord with the narrative description of symptomatology at the examination and treatment records.  The Board has therefore relied on the narrative description of symptoms to more accurately determine the level of social and occupational impairment.

A January 2014 private psychological report noted the Veteran had normal affect and attention span, fair concentration, and was able to abstract and calculate within normal limits.  The Veteran reported still working for the federal government and still dating his girlfriend and mother of his daughter.  The report noted the Veteran as restless and guarded with a disheveled appearance.  The Veteran's psychomotor activity was slightly increased and speech patterns were rapid at times.  The examiner noted the Veteran was not receiving treatment and was not on medications for posttraumatic stress disorder.

The Board finds the January 2014 psychological report more clearly approximates the criteria for a 30 percent rating.  Although the examiner "felt" that the Veteran's symptoms warranted a rating higher than 30 percent, the examiner also noted it was difficult to distinguish between symptoms of posttraumatic stress disorder and the Veteran's other underlying neurotic and characterological symptoms.  However, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, all signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's most recent psychology evaluation was an October 2015 VA examination.  The Veteran reported still working for the federal government, despite having issues with angry outbursts at work.  He was still dating his girlfriend and mother of his daughter, although the relationship was unstable and could end shortly.  The Veteran reported panic attacks several times per week, to include while at work.  The Veteran also reported anger outbursts at work towards customers as the reason he returned to VA's psychotherapy in 2014.  The examiner stated that the Veteran reported increased symptoms including avoidance, isolation from others, intrusive thoughts and memories, negative thoughts, hyperstartle response, difficulty concentrating, and feeling alert and on guard.  The examiner felt that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had irritable behavior, angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, chronic sleep disturbance, negative feelings and emotional state, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty establishing relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals which interfered with routine activities, impaired impulse control, and other symptoms.  A GAF score of 55 was assigned based on current functioning.

The Veteran presented symptoms indicative of a 30 percent rating, such as anxiousness, suspiciousness, chronic sleep impairment, and depressed mood.  The Veteran also presented symptoms reflective of a 50 percent rating, such as panic attacks more than once a week, impaired short- and long-term memory, flattened affect, impaired judgement, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also presented symptoms reflective of a 70 percent rating, such as difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, obsession rituals which interfered with routine activities, and impaired impulse control.

The Board finds that the preponderance of the evidence in treatment records and evidence from the examinations is against the assignment of a 100 percent rating.  The Veteran is not totally impaired occupationally or socially since he has been employed with the federal government for at least 7 years, and has been in a relationship approximately 10 years, although that relationship was felt to be going to end shortly.  The examiner did not report symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name.

The Board has considered whether the claim for increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  The Board concludes referral is not warranted.  The Veteran's symptoms and treatment are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the disability picture is so exceptional or unusual as to make impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to posttraumatic stress disorder.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent prior to January 27, 2014.  The Board finds the Veteran's symptoms more closely approximate the criteria for the assignment of a 70 percent rating, but not higher, as of January 27, 2014, but not earlier.  The Board finds the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a rating greater than 30 percent, prior to January 27, 2014, for posttraumatic stress disorder is denied.

Entitlement to a rating of 70 percent, but not higher, as of January 27, 2014, but not earlier, for posttraumatic stress disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


